Exhibit 10.18

March 29, 2018

Ms. Mary Dillon

Re:Amendment to Employment Letter Regarding Severance Entitlements

Dear Mary:

This letter agreement (this “Agreement”) amends the terms of that letter
agreement dated June 20, 2013 between you and Ulta Beauty, Inc. (“Ulta” or the
“Company”) regarding the terms and conditions of your employment with the
Company (the “Employment Letter”) with respect to your rights upon termination
of employment.

As provided in the Employment Letter your employment at the Company is “at
will.”  This means that you may resign from the Company at any time for any
reason, and the Company has the right to terminate your employment relationship
with or without cause at any time.   We, however, would ask that you provide the
Company with at least 30 days advanced notice of your resignation.  Upon
termination, your sole rights to compensation shall be as provided below.

In the event your employment is terminated without “Cause” or you resign for
“Good Reason” you will receive severance pay for a period of twenty-four months
in a monthly amount equal to the sum of (a) your monthly base salary (at the
rate in effect on the date of your termination of employment, without regard to
any reduction in base salary that constituted Good Reason) plus (b) your target
bonus for the year of termination divided by twelve.  In addition you will be
eligible for a pro-rated share of your annual bonus for the year of termination,
based on actual results for the year, and assuming that all personal goals were
fully satisfied and paid when bonuses are paid to officers who are active
employees.  Your right to severance is contingent upon your signing and not
revoking a general release of all claims relating to your employment other than
your right to severance, your right to indemnification and D&O coverage and any
claims that cannot be released by law, which release shall be executed within
50 days following your termination in the form customarily used by the Company
for senior officers, which shall be provided by the Company within three
business days following your termination.  No severance shall be paid to you
until the eighth day after your execution of the release; provided that if the
fifty-eighth day following the date of your termination falls in the year
following the year in which you are terminated, no severance that is subject to
Section 409A of the Internal Revenue Code shall be paid until the first day of
the year following the year in which you are terminated.  Each severance payment
shall be considered a separate “payment” for purposes of Section 409A of the
Internal Revenue Code.

For this purpose, “Cause” shall mean termination of your employment by the
Company, determined in the reasonable good faith discretion of the Board, due to
(i) your commission of an act of fraud or embezzlement, or the unauthorized,
intentional or grossly negligent disclosure of confidential information which is
injurious to the Company, (ii) a willful breach of any fiduciary duty owed to
the Company, (iii) your indictment for a felony or any crime involving fraud,
dishonesty or moral turpitude, (iv) your intentional misconduct as an employee
of the Company, including, but not limited to, your knowing and intentional
violation of written policies of the Company or specific directions of the
Board, which policies or directives are neither illegal (or do not involve
illegal conduct) nor do they require you to violate reasonable business ethical
standards, (v) your willful failure after written notice from the Company,
substantially to perform your duties in accordance with your position (other
than as a result of disability), which failure is not cured within

1

--------------------------------------------------------------------------------

 



10 days of receipt of such notice, or (vi) your engaging in willful misconduct
which may reasonably result in injury to the reputation or business prospects of
the Company; whether or not any such events are discovered or known by the
Company at the time of your termination; provided that if any of the foregoing
events is capable of being cured, then with respect to the first occurrence of
such event the Company will provide you written notice describing the nature of
such event and you will thereafter have 10 business days to cure such event.
 For this purpose an act or failure to act shall be considered “willful” only if
done or omitted to be done without your good faith reasonable belief that such
act or failure to act was in the best interests of the Company.

For this purpose, “Good Reason” shall mean: (i) a material diminution in your
base salary, except as permitted above, (ii) a material diminution in your
authority, duties or responsibilities, except that neither the appointment of  a
Chief Operating Officer and/or President, as long as you retain authority over
such positions and advice and direction from the Board, shall constitute a
diminution in your authority, duties or responsibilities for this purpose,
(iii) the relocation of the Company’s principal corporate office by more than
sixty (60) miles from its location on the date hereof, or (iv) any other
material breach by the Company of this Agreement.  You must give the Board
written notice within 30 days of the date on which you first know of an event
that constitutes “Good Reason” and the Company shall have 30 days to cure such
event.  If the Company does not cure such event within 30 days of receipt of
such notice, you may resign for Good Reason within 30 days after the expiration
of the cure period.

You will not be required to mitigate damages to receive severance, nor will your
severance be offset by any compensation or benefits received from any other
source.

In all events you will be entitled to your accrued but unpaid salary, all unused
vacation days in the year of termination, any benefits provided upon termination
of employment under any of the Company’s benefit plans (other than any severance
plan), reimbursement of all business expenses properly incurred prior to
termination, and any annual bonus earned in a year prior to termination but not
yet paid as of the date of termination.

Except as amended hereby, or to the extent that such obligations thereunder have
been previously fulfilled, the Employment Letter shall otherwise remain in full
force and effect.

Please sign and date this Agreement in the space indicated and return it to my
attention to evidence your understanding and acceptance of the terms set forth
herein.

 

 

 

 

Sincerely,

 

 

 

 

 

By:

/s/ Catherine A. Halligan

 

         Catherine A. Halligan – Chairman of the Compensation Committee

 

 

 

Agreed to and Accepted:

 

 

 

/s/ Mary N. Dillon

 

Mary N. Dillon

 

 

 

Dated: March 29, 2018

 

 

 

2

--------------------------------------------------------------------------------